Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 193









In the Matter of the Application of 

Shantel Covert, 



On Behalf of K.H.F. 

For a Change of Name to: 

K.H.C. 



Shantel Covert, 		Appellant



v.



Jeremy Ferderer, 		Respondent







No. 20120174







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Kent Morrow, 411 North Fourth Street, P.O. Box 2155, Bismarck, N.D. 58502-2155, for appellant; submitted on brief.



Jeremy Ferderer, respondent; no appearance.

Application of Covert

No. 20120174



Per Curiam.

[¶1]	Shantel Covert appeals from a district court order denying a petition to change her daughter’s last name.  Covert argues the district court order was clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
Petition of Berger
, 2010 ND 28, 778 N.W.2d 579.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner